Citation Nr: 1224412	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

The issue of entitlement to service connection for a left finger disability, to include as secondary to his service-connected left wrist disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it again is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The evidence of record does not reflect that the Veteran's service-connected disabilities (chronic obstructive pulmonary disease, rated 10 percent disabling; and residuals of a left wrist fracture, rated 10 percent disabling) alone preclude him from maintaining substantially gainful employment consistent with his education and occupational experience; an exceptional factor that takes the case outside the norm is not present.  


CONCLUSION OF LAW

The criteria for the award of a total disability rating based on individual unemployability due to service-connected disabilities, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability was remanded by the Board in March 2011 in conjunction with allegations made at the time of the Veteran's increased rating claims.  In a March 2011 letter, prior to the decision on appeal, the Veteran was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, Social Security Administration (SSA) records, and the Veteran's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

In April 2011, the Veteran was afforded a VA examination and an opinion was provided.  The examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2011).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2010).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).

In this case, the Veteran is service-connected for chronic obstructive pulmonary disease , rated 10 percent disabling and a left wrist disability, rated 10 percent disabling.  His combined rating is 20 percent.  Thus, he does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) at any time during the rating period on appeal.  However, consideration to such benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the most probative evidence of record does not establish that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  In his claim for the benefit, the Veteran noted that he had a high school education as well as one year of college, and he indicated that he last worked in 2009.  In a March 2005 statement, he asserted that he was unable to work in his field of tool and die making due to his inability to exert himself or to carry heavy loads due to both his lungs and wrist.  In a February 2007 statement, he stated that had to end his career due to his service-connected disabilities.  However, an October 2010 VA examination report reflected that the Veteran reported that he worked for 35 years as a tool maker.  He retired in 2009 due to age or duration of work, not due to his service-connected disabilities.  In a June 2005 Social Security disability determination, it was found that the Veteran was disabled due to emphysema and disorders of the back.  Neither of these conditions is service-connected.  Additionally, upon VA examination in April 2011, the examiner concluded that the Veteran was able to work in sedentary jobs.  
In view of the foregoing, to the extent that his service-connected disabilities cause occupational impairment, the Board finds that the Veteran is appropriately compensated by the current rating of 20 percent; and his situation does not present such an exceptional or unusual disability picture as to warrant entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis.  

The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disabilities.  The Board notes that the Veteran (as well as his companion who has provided a lay statement) is competent to provide information concerning factual matters of which s/he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the competent clinical evidence of record that shows that the Veteran's service-connected disabilities do not prevent him from performing sedentary employment outweigh his assertions.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities, including on an extraschedular basis, and, as such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


